DETAILED ACTION
The following is responsive to Applicant’s filed RCE on December 21, 2021.  Claims 1–2, 4, 6, 9–14, and 19–28 are currently pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1–2, 4, 6, 9–14, and 19–28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Terminal Disclaimer, as filed and approved on November 22, 2021, is sufficient to overcome the previous rejection on the grounds of nonstatutory obviousness-type double patenting with respect to parent Application 12/831,242 (now U.S. 10,546,311).  As a result, the previous rejection on the grounds of nonstatutory double patenting is withdrawn.
As noted on pages 2–3 of the September 10, 2019 Notice of Allowance for parent Application 12/831,242 (now U.S. 10,546,311), the additional elements, including the recited web crawler, data structures, and storing/accessing methodologies, integrate 
Similarly, as noted on page 3 of the September 10, 2019 Notice of Allowance for parent Application 12/831,242 (now U.S. 10,546,311), the prior art of record does not disclose the claimed features for the same reasons as stated by Applicant on pages 17–20 of Applicant’s August 11, 2016 Response for parent Application 12/831,242 (U.S. 10,546,311).  Accordingly, claims 1–2, 4, 6, 9–14, and 19–28 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623